  Case: 4:21-cv-00438-MTS Doc. #: 5 Filed: 04/15/21 Page: 1 of 2 PageID #: 75



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


 MARITZ HOLDINGS INC., and                      )
 MARITZ MOTIVATION INC.,                        )
                                                )
                         Plaintiffs,            )
                                                )   Case No. _4:21-cv-438
                v.                              )   __________________________
                                                )
 DREW CARTER, et al.,                           )
                                                )
                         Defendants.            )

               DISCLOSURE OF CORPORATE INTERESTS CERTIFICATE
                          FOR MARITZ HOLDINGS INC.

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 2.09,

Defendant Maritz Holdings Inc. hereby discloses the following corporate interests:

   1. The parent companies of Maritz Holdings Inc.:

       None.

   2. Subsidiaries not wholly owned by Maritz Holdings Inc.:

       Quality Reward Travel, L.L.C.

   3. Any publicly held company that owns ten percent (10%) or more of Maritz Holdings
      Inc.:

       None.
  Case: 4:21-cv-00438-MTS Doc. #: 5 Filed: 04/15/21 Page: 2 of 2 PageID #: 76




                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH,
                                                   SMOAK & STEWART, P.C.


                                                   /s/ Gregg M. Lemley
                                                   Gregg M. Lemley, MO #44464
                                                   Daniel P. O’Meara, PA #53535
                                                           (pending admission pro hac vice)
                                                   Justin A. Allen, IN #3120449
                                                           (pending admission pro hac vice)
                                                   Bradley W. Tharpe, MO #71203
                                                   7700 Bonhomme Ave, Suite 650
                                                   St. Louis, MO 63105
                                                   Tel: (314) 802-3935
                                                   Fax: (314) 802-3936
                                                   gregg.lemley@ogletree.com
                                                   dan.omeara@ogletree.com
                                                   justin.allen@ogletree.com
                                                   brad.tharpe@ogletree.com

                                                   Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

     I hereby certify that on April 15, 2021, the foregoing was filed through the Court’s
ECF/CM system which made service on all registered participants.

                                                           /s/ Gregg M. Lemley________

                                                           Attorney for Plaintiffs


                                                                                       46732792.1
